Citation Nr: 0602797	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-09 405 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis in the 
right knee.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder.

4.  Entitlement to a compensable disability rating for the 
residuals of a right knee laceration.  

5.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a left hand injury.

6.  Entitlement to an effective date earlier than November 
26, 2002, for the assignment of the 10 percent disability 
rating for the residuals of a left hand injury. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
June 1979 to August 1983, and from June 1986 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that new and material evidence had 
not been received to reopen the claims for service connection 
for left shoulder and neck disorders; assigned a 10 percent 
rating for the left hand disability effective November 26, 
2002; and denied an increased rating for the residuals of the 
right knee laceration.  In a September 2003 rating decision 
the RO denied service connection for arthritis in the right 
knee.  The veteran perfected appeals of the January and 
September 2003 decisions.

Subsequent to the most recent supplemental statement of the 
case, the veteran submitted additional evidence in support of 
the appeal.  He has, however, waived his right to have this 
evidence considered by the RO in the first instance.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board does not 
have authority to consider evidence in the first instance); 
38 C.F.R. § 20.1304 (2005).  

In June 2003 the veteran testified at a hearing before an RO 
Decision Review Officer and in July 2004 he and his wife 
testified before the undersigned.  Transcripts of both 
hearings are of record.

The issues of increased ratings for the left hand disability 
and the residuals of the right knee laceration and the 
effective date assigned for the 10 percent rating for the 
left hand disability are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  The AMC will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied 
entitlement to service connection for left shoulder and neck 
disorders.  The veteran was notified of that decision and did 
not appeal.

2.  The evidence submitted subsequent to the March 1996 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.

4.  The medical evidence indicates that arthritis in the 
right knee is etiologically related to the injury to the 
right knee during service.   


CONCLUSIONS OF LAW

1.  The March 1996 rating decision in which the RO denied 
entitlement to service connection for left shoulder and neck 
disorders is final, new and material evidence has been 
received, and the claim is reopened.  38 U.S.C.A. § 7105 
(West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 20.1103 (1995); 38 C.F.R. § 3.156 (2005).

2.  The criteria for a grant of service connection for 
arthritis in the right knee are met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claims

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in December 2002 and July 
2003 by informing him of the evidence required to establish 
entitlement to service connection, including the definition 
of new and material evidence.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claims.  Quartuccio, 16 Vet. App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).  

As will be shown below, the Board has determined that new and 
material evidence has been received, but that additional 
development is needed prior to considering the substantive 
merits of the claims for service connection for left shoulder 
and neck disorders.  The Board has also determined that the 
available evidence supports the grant of service connection 
for arthritis in the right knee.  Given the disposition of 
the appeal as to these issues, the Board finds that any 
deficiency in the duty to assist the veteran in developing 
the evidence to substantiate his claims is not prejudicial to 
him.

New and Material Evidence - Left Shoulder and Neck Disorders

In an August 2003 supplemental statement of the case the RO 
apparently found that new and material evidence had been 
received, and denied service connection for left shoulder and 
neck disorders based on the substantive merits of the claims.  
Regardless of the RO's decision, however, the Board is 
without jurisdiction to consider the substantive merits of 
the claims for service connection in the absence of an 
independent finding that new and material evidence has been 
received.  The Board finds, therefore, that the proper issue 
on appeal is whether new and material evidence has been 
received to reopen the previously denied claims.  The Board 
also finds that it can address that issue in the first 
instance without prejudice to the veteran.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (no prejudice 
accrues to a claimant if the Board adjudicates a claim under 
the new and material evidence standard rather than a merits 
determination as conducted by the RO).  

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2002).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Analysis

The veteran's service medical records show that he was 
treated for pain in the left shoulder in December 1989, and 
cervical spasms in April 1990.  He was involved in a 
motorcycle accident in February 1987, but those records are 
silent for any complaints or clinical findings pertaining to 
the left shoulder or the neck.  A VA medical examination in 
February 1996 showed pain with movement of the neck and left 
shoulder, but did not result in a medical diagnosis of 
current disability.

In a March 1996 rating decision the RO denied entitlement to 
service connection for disorders of the left shoulder and the 
neck.  The basis for the denial was that the in-service 
symptoms did not represent chronic disabilities, in that the 
current examination showed no disability in the neck or 
shoulder.  The veteran was notified of the March 1996 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1995).

The evidence received following the March 1996 decision 
includes private medical records showing that in August 2000 
the veteran was found to have degenerative disc disease in 
the cervical spine as the result of a magnetic resonance 
image (MRI).  The private treatment records also show that 
his complaints of pain in the left shoulder in September 2000 
were diagnosed as impingement syndrome with bursitis.  This 
evidence is new, in that the evidence of record in March 1996 
did not reflect a current diagnosis of a neck or left 
shoulder disorder.  The evidence is also material because it 
relates to an unestablished fact necessary to substantiate 
the claims, and raises the reasonable possibility of 
substantiating the claims.  The Board finds, therefore, that 
new and material evidence has been received, and the claims 
for service connection for neck and left shoulder disorders 
are reopened.

As previously stated, the Board finds that additional 
development is needed prior to considering the substantive 
merits of the veteran's claims.  For that reason these issues 
are being remanded for additional development and re-
adjudication.
Service Connection - Right Knee Arthritis

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Analysis

The veteran presented a March 2004 report from a private 
orthopedist showing that he has post-traumatic degenerative 
arthritis in the right knee.  His service medical records 
show that in the February 1987 motorcycle accident he 
incurred a large laceration to the right proximal pretibial 
area.  In addition, he was treated for patellar tendonitis of 
the right knee from September 1988 to March 1989.  His claim 
for service connection is, therefore, supported by a current 
medical diagnosis of arthritis, and evidence of a related in-
service injury.  Hickson, 12 Vet. App. at 253.

The service medical records also show that in May 1987 his 
treating orthopedist provided the opinion that although the 
wound to the right knee was then well healed, the trauma 
incurred in such an injury frequently caused post-traumatic 
changes that could take several months to become manifest.  
In an August 2003 report the veteran's private physician 
noted that the veteran had incurred a complex laceration to 
the right knee as the result of a motorcycle accident in 
February 1987.  The physician provided the opinion that the 
veteran now had arthritis in the right knee that was likely 
related to the in-service trauma.  There is no medical 
evidence of record to the contrary.  The Board finds, 
therefore, that the evidence also shows a nexus between the 
currently diagnosed degenerative arthritis in the right knee 
and the in-service injury.  For that reason the criteria for 
a grant of service connection are met.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a neck disorder is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a left shoulder 
disorder is reopened

Service connection for arthritis in the right knee is 
granted.


REMAND

Left Shoulder and Neck Disorders

The veteran contends that he now has disorders of the left 
shoulder and neck that are the result of the February 1987 
motorcycle accident.  Although the service medical records 
show that he was injured in a motorcycle accident, there was 
no reference to any injury to the neck or left shoulder.  An 
X-ray study of the cervical spine at the time of the accident 
showed no abnormality.  The veteran was treated for pain in 
the left shoulder in December 1989, and cervical spasms in 
April 1990.  The report of an examination on separation from 
service in June 1992, if one was conducted, is not of record.

When examined in February 1996 the veteran reported having 
injured the neck and left shoulder in the motorcycle 
accident, with increasing discomfort "as time goes on."  
Examination showed pain with movement of the neck and left 
shoulder and limited range of motion in the left shoulder, 
and X-ray studies were normal.

There is no evidence of a diagnosis of a left shoulder 
disability until September 2000, when his complaints were 
diagnosed as subacromial bursitis secondary to impingement 
syndrome.  He began receiving chiropractic treatment for neck 
pain in December 1999, which was diagnosed as degenerative 
disc disease following an MRI in August 2000.  Although he 
has continued to receive treatment for neck pain, the records 
make no further reference to a left shoulder disability.

It is not clear from the available evidence whether the 
veteran has a chronic left shoulder disorder that is related 
to the left shoulder pain for which he was treated in 
service.  In addition, it is not clear whether the cervical 
disc disease is related to the cervical spasm that was 
treated during service.  Although the veteran's private 
physician provided the opinion in March and August 2003 
reports that the veteran's neck and shoulder pain are due to 
the in-service motorcycle accident, that opinion was based on 
the veteran's report of having incurred injuries to those 
joints in the accident.  That assertion is not supported by 
the contemporaneous records.  For these reasons a VA 
orthopedic examination that includes review of the service 
medical records is required.

In a statement submitted with his original service connection 
claim in December 1995, the veteran reported that a 
chiropractor named Dennis R. Owen had provided the opinion 
that the neck and left shoulder pain that he was then 
experiencing was due to the 1987 motorcycle accident.  The 
records of the chiropractic treatment are shown to be 
relevant to the issue on appeal, and should be obtained prior 
to considering the merits of the veteran's appeal.

Right Knee Laceration; Left Hand Injury

Although the RO provided the veteran section 5103(a) notices 
in December 2002 and July 2003, in those notices the RO did 
not inform him of the evidence needed to establish 
entitlement to higher ratings.  The Board finds, therefore, 
that remand of these issues is required.

The most recent VA examination was conducted in December 
2002.  At the July 2004 hearing the veteran testified that 
the disabilities have worsened since the December 2002 
examination.  Given this assertion, and the grant of service 
connection for arthritis in the right knee, the Board finds 
that a current examination is needed in order to determine 
the severity of the residuals of the laceration to the right 
knee and the fracture of the left hand.  

Earlier Effective Date 

The veteran has also not been provided a section 5103(a) 
notice regarding the evidence needed to establish entitlement 
to an earlier effective date for the assignment of the 10 
percent rating for the left hand disability.  The Board 
finds, therefore, that remand of this issue is also required.

In the June 2003 notice of disagreement regarding the 
effective date assigned for the 10 percent rating, the 
veteran's representative stated that the veteran was claiming 
a "clear and unmistakable error" as to the assignment of 
the 10 percent rating.  He contended that the 10 percent 
rating should have been effective in 1995 when the veteran 
initially claimed entitlement to service connection for the 
disability.  It is not clear whether the representative is 
raising the issue of clear and unmistakable error in the 
March 1996 rating decision in which the RO granted service 
connection and assigned a non-compensable rating.  If that is 
his intent, he has not plead the issue with sufficient 
specificity.  See Andrews v. Principi, 18 Vet. App. 177 
(2004), aff'd 421 F.3d 1278 (Fed. Cir. 2005) (a claim of 
clear and unmistakable error must be raised with some degree 
of specificity).  On remand, the veteran or his 
representative will have the opportunity to present any 
specific arguments they might have regarding clear and 
unmistakable error in the March 1996 decision.

Accordingly, the claim is remanded for the following:

1.  The RO must ensure that the 
notification required by 38 U.S.C.A. 
§ 5103(a) and its implementing 
regulations, court decisions, and VA 
directives regarding the claims for 
increased ratings and an earlier 
effective date is completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the treatment records of Dennis Owen, 
Chiropractor.  

3.  The RO should ask the veteran and his 
representative whether it is their intent 
to claim clear and unmistakable error in 
the March 1996 rating decision.  If that 
is their intent, they should explain the 
specific error of fact or law made in 
that decision.

4.  The RO should provide the veteran a 
VA orthopedic examination regarding the 
following issues.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should determine whether the 
veteran currently has any left shoulder 
disability.  The examiner should also 
provide an opinion on whether any current 
left shoulder disability or the cervical 
degenerative disc disease is at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the symptoms documented in the 
service medical records.  That opinion 
should be based on review of the evidence 
of record and sound medical principles, 
and not on the veteran's reported 
history.  The examiner should provide the 
rationale for his/her opinion.

The examiner should also determine the 
current severity of the right knee and 
left hand disabilities.  In examining the 
left hand the examiner should determine 
the range of motion of the left wrist, 
and determine whether the fusion of the 
fifth metacarpal with the carpal bone 
resulted in ankylosis of the entire 
wrist.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If the veteran or his 
representative claims clear and 
unmistakable error in the March 1996 
rating decision, the RO should adjudicate 
that issue.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran has the right to submit additional 
evidence and argument on the matters remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




______________________________________________
N. W Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


